Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tait Swanson on 04 March 2022.

The application has been amended as follows: 

IN THE CLAIMS 

1. (currently amended) A system, comprising: 
an anti-icing assembly, comprising: 
a first nozzle having a nozzle body and an internal flow path extending within the nozzle body and leading to one or more outlets on the nozzle body configured to inject a heated fluid, into an airflow flowing along an airflow path, upstream of a filter of a gas turbine engine; and 
a first deflector plate disposed upstream of the one or more outlets in the airflow path, 
wherein the first deflector plate extends in a crosswise direction relative to a central axis of the first nozzle to an outer edge of the first deflector plate, wherein the first deflector plate extends about the central axis of the first nozzle,  
wherein the outer edge is offset from the one or more outlets in the crosswise direction relative to the central axis of the first nozzle 
wherein the first deflector plate is separate from the internal flow path through the first nozzle, 
wherein a first diameter of the first deflector plate is equal to or greater than two times a second diameter of the nozzle body, and 
wherein the first deflector plate is configured to spread the airflow upstream of the one or more outlets.  
2. (original) The system of claim 1, comprising an air intake conduit having the anti-icing assembly disposed upstream of the filter.  
3. (original) The system of claim 2, comprising a compressor disposed downstream of the air intake conduit.  
4. (previously presented) The system of claim 3, comprising the gas turbine engine, wherein the gas turbine engine comprises the compressor, a combustor, and a turbine.  
5. (currently amended) The system of claim 1, wherein the first deflector plate is directly coupled to the first nozzle.  
6. (currently amended) The system of claim 1, wherein the anti-icing assembly comprises at least one supply conduit configured to extend into the airflow path and supply the heated fluid to the first nozzle, the first nozzle is coupled to the supply conduit, and the first deflector plate is coupled to the supply conduit.  
7. (currently amended) The system of claim 1, wherein the anti-icing assembly comprises a manifold having a plurality of conduits configured to extend into the airflow path and supply the heated fluid to a plurality of nozzles including the first nozzle; 
wherein each of the plurality of nozzles has its respective one or more outlets configured to inject the heated fluid; 
wherein the anti-icing assembly comprises a plurality of deflector plates including the first deflector plate; and 
wherein each of the plurality of deflector plates is disposed upstream of the one or more outlets of a respective one of the plurality of nozzles.  
8. (currently amended) The system of claim 1, wherein the first deflector plate is symmetrical relative to the central axis of the first nozzle.  
9. (currently amended) The system of claim 1, wherein the first deflector plate comprises a circular deflector plate.  
first deflector plate is a curved annular deflector plate
11. (currently amended) The system of claim 1, wherein the first deflector plate is at least partially flat.  
12. (currently amended) The system of claim 1, wherein the first deflector plate has an angled annular wall
13. (currently amended) The system of claim 1, wherein the first deflector plate comprises a plurality of airflow passages extending from an upstream exterior side of the first deflector plate to a downstream exterior side of the first deflector plate, and the plurality of airflow passages are separate from the internal flow path through the first nozzle.  
14. (currently amended) The system of claim 13, wherein the plurality of airflow passages is uniformly sized and uniformly spaced along a surface of the first deflector plate.  
15. (currently amended) The system of claim 13, wherein the plurality of airflow passages is non- uniformly sized or non-uniformly spaced along a surface of the first deflector plate.  
16. (currently amended) The system of claim 1, wherein the first deflector plate excludes any airflow passages extending from an upstream exterior side of the first deflector plate to a downstream exterior side of the first deflector plate.  
17. (currently amended) The system of claim 1, wherein the first nozzle comprises an inner conduit disposed about the central axis of the first nozzle defining the inner flow path, an outer wall disposed about the inner conduit, and an acoustic attenuation material disposed in a cavity between the inner conduit and the outer wall; 
wherein the inner conduit, the outer wall, and the acoustic attenuation material axially overlap with one another over an axial distance along the central axis; and 
wherein the outer wall comprises the one or more outlets spaced circumferentially about the [[a]] central axis of the first nozzle.  
18. (currently amended) A system, comprising: 

a first deflector plate configured to be disposed in an airflow flowing along an airflow path upstream of one or more outlets on a nozzle body of a first nozzle, wherein the one or more outlets are configured to receive a heated fluid from an internal flow path extending within  body and inject the heated fluid, into the , upstream of a filter of a gas turbine engine, 
wherein the first deflector plate extends in a crosswise direction relative to a central axis of the first nozzle to an outer edge of the first deflector plate, wherein the first deflector plate extends about the central axis of the first nozzle,  
wherein the outer edge is offset from the one or more outlets in the crosswise direction relative to central axis of the first nozzle
wherein the first deflector plate is configured to be separate from the internal flow path through the first nozzle, 
wherein a first diameter of the first deflector plate is equal to or greater than two times a second diameter of the nozzle body, and 
wherein the first deflector plate is configured to spread the airflow upstream of the one or more outlets.  
19. (currently amended) The system of claim 18, wherein the anti-icing assembly comprises a plurality of deflector plates including the first deflector plate, wherein each of the plurality of deflector plates is first nozzle and the central axis thereof.  
20. (currently amended) A method, comprising: 
injecting a heated fluid from an internal flow path within a nozzle body of , through one or more outlets on  body, into an airflow flowing along an airflow path, upstream of a filter of a gas turbine engine to inhibit icing of the filter; and 
spreading the airflow upstream of the one or more outlets via a deflector plate disposed upstream of the one or more outlets in the airflow path, 
 wherein the deflector plate extends about the central axis of the nozzle,  
wherein the outer edge is offset from the one or more outlets in the crosswise direction relative to the central axis of the nozzle
wherein the deflector plate is separate from the internal flow path through the nozzle, and 
wherein a first diameter of the deflector plate is equal to or greater than two times a second diameter of the nozzle body.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1-20, the prior art of record does not teach in combination with the other limitations of the independent claim: “a first diameter of the [first] deflector plate is equal to or greater than two times a second diameter of the nozzle body”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741